      Case 4:21-cv-00422 Document 1 Filed on 02/08/21 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

STEVEN STELLY                                    §
                                                 §
v.                                               §                         CASE NO. 4:21-cv-422
                                                 §
KROGER TEXAS L.P.                                §

                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT Defendant Kroger Texas L.P. (hereinafter referred to as

“Defendant”) while fully reserving all rights and defenses, files this Notice of Removal to the

United States District Court for the Southern District of Texas, Houston Division. Removal is

proper under 28 U.S.C. §§1332 and 1441(a) because this is an action over which the United

States District Court for the Southern District of Texas, Houston Division, has original diversity

jurisdiction, as it is an action between citizens of different states and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. In support of its Notice of Removal,

Defendant respectfully would show as follows:

                             I.        GROUNDS FOR REMOVAL

       1.      This case is removable to this Court based on diversity jurisdiction under 28

U.S.C. §§1332 and 1441(a).

       2.      Plaintiff Steven Stelly (hereinafter referred to as “Plaintiff”) is a citizen of the

State of Texas who resides in Harris County, Texas.

       3.      Defendant Kroger Texas L.P. is a limited partnership organized and existing

under the laws of the State of Ohio.

       4.      As described more fully below, Plaintiff seeks to recover from the Defendant an

amount in excess of $75,000.00, excluding interest and costs, in her state court action.
        Case 4:21-cv-00422 Document 1 Filed on 02/08/21 in TXSD Page 2 of 5




                                         II.     PENDING STATE SUIT

         5.       On or about October 30, 2020, Plaintiff filed a civil action against Defendant in

Cause No. 2020-70264 styled Steven Stelly v. Kroger Texas, L.P. in the 269th District Court of

Harris County, Texas.1

         6.       According to Plaintiff’s Original Petition, he was allegedly injured at a Kroger

store located in Harris County, Texas, which was allegedly owned and operated by Defendant.2

         7.       Plaintiff claims that while at the store he “he slipped on a foreign liquid substance

and fell causing him to suffer…bodily injuries.”3

         8.       The name and address of the Court from which the case is being removed is:

                  269th District Court
                  Harris County Civil Courthouse
                  201 Caroline
                  Houston, Texas 77002

                                  III.         STATE COURT DOCUMENTS

         9.       The following documents are attached to this Notice of Removal:

         Exhibit “A”        Plaintiff’s Original Petition.

         Exhibit “B”        Notice of Service of Process.

         Exhibit “C”        Defendant’s Original Answer.

         Exhibit “D”        An index of matters being filed.

                            D-1      Copy of the state court Docket Sheet/Record.

                            D-2      Copy of process.

                            D-3      A list of all counsel of record, addresses, telephone numbers, and
                                     parties.

                            D-4      Civil Cover Sheet.

1
  See Pl.’s Original Pet. attached hereto as Exhibit A.
2
  Id. at p. 2.
3
  Id.

                                                          2
        Case 4:21-cv-00422 Document 1 Filed on 02/08/21 in TXSD Page 3 of 5




                                     IV.        TIMING OF REMOVAL

         10.      Defendant was served with Plaintiff’s Original Petition through its registered

agent for service of process, CSC Corporation Service Company, on January 7, 2021.4 This

Notice of Removal is being filed within 30 days of service of the Original Petition upon

Defendant and is timely filed under 28 U.S.C. §1446(b).

                                           V.       JURISDICTION

         11.      Pursuant to 28 U.S.C. §1332, a defendant has a right to remove a case to federal

court if the case involves a dispute between completely diverse parties and the amount in

controversy, excluding interest and costs, exceeds $75,000.00.

         12.      Plaintiff seeks damages of more than $200,000 but not more than $1,000,000.5

Based on the allegations in Plaintiff’s Original Petition, this matter is removable to this Court

under 28 U.S.C. §1332 because the amount in controversy, excluding interests and costs, exceeds

$75,000.00.

         13.      Plaintiff also alleges in her Original Petition that she is a resident of Texas.6

         14.      Defendant Kroger Texas L.P. is a limited partnership organized and existing

under the laws of the State of Ohio. The following are the partners of Defendant, Kroger Texas

L.P., all of whom are incorporated in and citizens of the State of Ohio:

                  a.       KRGP, Inc. is the General Partner of Kroger Texas L.P. KRGP, Inc. is
                           incorporated in the State of Ohio and its principal places of business is in
                           the State of Ohio.

                  b.       KRLP, Inc. is the Limited Partner of Kroger Texas L.P. KRLP, Inc. is
                           incorporated in the State of Ohio and its principal places of business is in
                           the State of Ohio.


4
  See Notice of Service of Process attached hereto as Exhibit B.
5
  See Pl.’s Original P. attached as Exhibit A, p. 9.
6
  Id. at p. 1.

                                                          3
       Case 4:21-cv-00422 Document 1 Filed on 02/08/21 in TXSD Page 4 of 5




        15.      Accordingly, there exists complete diversity of citizenship between Plaintiff and

Defendant under 28 U.S.C. §1332.

                                          VI.    VENUE

        16.      Pursuant to 28 U.S.C. §1441(a), venue for this action is proper in the United

States District Court for the Southern District of Texas, Houston Division, as it is the federal

judicial district that encompasses the 269th District Court of Harris County, Texas where the

state action was originally filed.

              VII.    NOTICE TO ADVERSE PARTIES AND TO STATE COURT

        17.      As the removing party, Defendant will give Plaintiff prompt written notice of this

Notice of Removal as required by 28 U.S.C. §1446(d).

        18.      Defendant will also file a copy of this Notice of Removal with the 333rd District

Court, where the state court action is currently pending, as required by 28 U.S.C. §1446(d).

                                         VIII. ANSWER

        19.      Defendant filed an answer in the state court action. By removing this action to

this Court, Defendant does not waive any defenses, objections, or motions available to it under

state or federal law, and will timely file responsive pleadings to Plaintiff’s Original Petition in

this Court as well.

                                             PRAYER

        20.      For these reasons and in conformity with 28 U.S.C. §1446, Defendant respectfully

removes the civil action styled Gwen Bryant v. Kroger Texas, L.P. and bearing Cause No. 2020-

70264 on the docket of the 269th District Court of Harris County, Texas. Defendant prays for

such other and further relief, both general and special, at law and in equity, to which it may show

itself justly entitled.



                                                 4
      Case 4:21-cv-00422 Document 1 Filed on 02/08/21 in TXSD Page 5 of 5




                                                    Respectfully submitted by,

                                                    /s/ Adraon D. Greene
                                                    Adraon D. Greene
                                                      Attorney-in-Charge
                                                      State Bar No. 24014533
                                                      Federal Bar No. 25029
                                                      agreene@gallowaylawfirm.com
                                                    Daniel D. Schick
                                                      State Bar No. 24098387
                                                      Federal Bar No. 2979655
                                                      dschick@gallowaylawfirm.com

OF COUNSEL:

GALLOWAY, JOHNSON, TOMPKINS
BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Phone
(713) 599-0777 – Fax
ATTORNEYS FOR DEFENDANT


                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of February, 2021, a copy of the above and
foregoing was filed electronically with the Clerk of Court using the CM/ECF system, which
will send a notice of electronic filing to all CM/ECF participants. I also certify that I have
forwarded this filing by regular U.S. Mail, postage pre-paid, this same day to all non-CM/ECF
participants.

       Via CM/ECF:
       J. Joshua Collum
       COLLUM LAW FIRM, PLLC
       P.O. Box 6901
       Houston, Texas 77256
       ATTORNEY FOR PLAINTIFF

                                            /s/ Daniel D. Schick
                                            Adraon D. Greene
                                            Daniel D. Schick




                                               5
